Citation Nr: 9912523	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-30 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service connected 
schizophrenic reaction, schizo-affective type, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.  The appellant is the spouse of the veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, wherein the RO confirmed a 30 percent 
rating evaluation for the veteran's service connected 
schizophrenic reaction, schizo-affective type.  The veteran 
filed a timely notice of disagreement and perfected a 
substantive appeal.

In April 1994, the RO determined that the veteran was 
incompetent for payment purposes.  In May 1994, the appellant 
was appointed a fiduciary as a spouse payee

REMAND

Initially, the Board finds that the appellant's claim is well 
grounded, in that she has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1991).  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991), the Board is obligated to assist the appellant 
in the development of the claim.

A review of the record reflects that the veteran has been 
receiving treatment at a VA medical facility from 1993 to 
March 1998 and apparently is currently residing at a VA 
nursing home unit.  The evidence reflects that the veteran 
has not undergone a VA psychiatric examination for 
compensation purposes for many years.

In view of this fact, the Board is of the opinion that 
additional development is warranted.  Accordingly, the case 
is REMANDED for the following actions:

1.  The RO should inform the appellant 
that she has the opportunity to submit 
additional evidence and arguments in 
support of her claim.

2.  The RO should request the VA medical 
facility in Miami, Florida, to include 
the nursing home unit, to furnish copies 
of any additional treatment records 
covering the period from March 7, 1998 to 
the present.

3.  VA examinations should be conducted 
by a neuropsychiatrist and a psychologist 
in order to determine the severity of the 
veteran's service connected 
schizophrenia.  Any specialized 
examinations and testing deemed necessary 
should be performed.  The claims file and 
a copy of the revised rating criteria 
should be furnished to the examiner in 
conjunction with If the veteran is an 
inpatient, the RO should make the 
necessary arrangements for the 
evaluations.  It is requested that the 
examiner specify all symptoms and 
findings which are manifestations of the 
service connected schizophrenia versus 
the non-service connected dementia.  The 
examiner should provide a Global 
Assessment of Functioning (GAF) score for 
the service connected disorder alone if 
feasible.  If the effects of the 
nonservice- connected disorder cannot be 
distinguished from those of the service- 
connected PTSD, the examiner should so 
state.  The examiner should also provide 
the rationale for all opinions given. 

4.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include consideration of the 
old and revised rating criteria per 
Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  If the benefit sought is not 
granted, the appellant and the 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond

Thereafter, the case should be returned to the Board for 
further appellate consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








